Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 1 of 14 PageID #:266675




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                           Case No. 1:16-cv-08637

 This Document Relates To:

         All Commercial and Institutional
         Indirect Purchaser Actions


    DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF COMMERCIAL AND
   INSTITUTIONAL INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR CLASS
                           CERTIFICATION

       I, Adam J. Zapala, declare and state as follows:

       1.      I am a partner of Cotchett, Pitre & McCarthy, LLP. During the pendency of this

litigation, my firm has acted as interim co-lead class counsel for the Commercial and Institutional

Indirect Purchaser Plaintiffs (“CIIPPs”). I make this declaration based on my personal knowledge

and if called as a witness, I could and would competently testify to the matters stated herein.

       2.      I submit this declaration in support of CIIPPs’ Motion for Class Certification.

       3.      A true and correct copy of Sanderson-0003396986 is attached hereto as Exhibit 1

to this Declaration;

       4.      A true and correct copy of DPP0000020177 is attached hereto as Exhibit 2 to this

Declaration;

       5.      A true and correct copy of TF-0007881275 is attached hereto as Exhibit 3 to this

Declaration;

       6.      A true and correct copy of PERDUE0000782379 is attached hereto as Exhibit 4 to

this Declaration;

       7.      A true and correct copy of Objections and Responses of Tyson Foods, Inc., Tyson

Chicken Inc., Tyson Breeders, Inc. and Tyson Poultry, Inc. to the First Set of Interrogatories
                                                 1
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 2 of 14 PageID #:266676




Served by Commercial and Institutional Indirect Plaintiffs, dated February 27, 2018 is attached

hereto as Exhibit 5 to this Declaration;

       8.      A true and correct copy of PERDUE0001639615 is attached hereto as Exhibit 6 to

this Declaration;

       9.      A true and correct copy of TF-0002727575 is attached hereto as Exhibit 7 to this

Declaration;

       10.     A true and correct copy of PILGRIMS-0009990886 is attached hereto as Exhibit 8

to this Declaration;

       11.     A true and correct copy of excerpts from the Deposition Transcript of Adriaan

Weststrate, dated June 19, 2019 is attached hereto as Exhibit 9 to this Declaration;

       12.     A true and correct copy of NCC0000000083 is attached hereto as Exhibit 10 to this

Declaration;

       13.     A true and correct copy of OKFoods_0000001575 is attached hereto as Exhibit 11

to this Declaration;

       14.     A true and correct copy of KOCH_0000048522 is attached hereto as Exhibit 12 to

this Declaration;

       15.     A true and correct copy of a Supply Restrictions Chart, compiled by and at the

direction of counsel on behalf of CIIPPs, that describes, summarizes and quotes documents

produced in this action by Defendants and third parties that together constitute voluminous

writings that cannot be conveniently examined in court and that memorialize activities by

Defendants to reduce or limit production of Broilers during and immediately prior to the Class

Period. Defendants are already in possession of all the materials cited within the Chart is attached

hereto as Exhibit 13 to this Declaration;



                                                 2
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 3 of 14 PageID #:266677




       16.     A true and correct copy of FIELDALE_1261831 is attached hereto as Exhibit 14 to

this Declaration;

       17.     A true and correct copy of excerpts from the Deposition Transcript of Mark

Hickman, dated December 18, 2018 is attached hereto as Exhibit 15 to this Declaration;

       18.     A true and correct copy of TF-0002608481 is attached hereto as Exhibit 16 to this

Declaration;

       19.     A true and correct copy of TF-0007860236 is attached hereto as Exhibit 17 to this

Declaration;

       20.     A true and correct copy of AGSTAT-15392759 is attached hereto as Exhibit 18 to

this Declaration;

       21.     A true and correct copy of PERDUE0001639443 is attached hereto as Exhibit 19

to this Declaration;

       22.     A true and correct copy of Rabo_0000050062 is attached hereto as Exhibit 20 to

this Declaration;

       23.     A true and correct copy of PILGRIMS-0009993491 is attached hereto as Exhibit

21 to this Declaration;

       24.     A true and correct copy of TF-0002602742 is attached hereto as Exhibit 22 to this

Declaration;

       25.     A true and correct copy of NCC0000000094 is attached hereto as Exhibit 23 to this

Declaration;

       26.     A true and correct copy of DPP0000021292 is attached hereto as Exhibit 24 to this

Declaration;

       27.     A true and correct copy of TF-0002728778 is attached hereto as Exhibit 25 to this



                                               3
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 4 of 14 PageID #:266678




Declaration;

       28.     A true and correct copy of PECO0000163802 is attached hereto as Exhibit 26 to

this Declaration;

       29.     A true and correct copy of excerpts from the Deposition Transcript of Ken Qualls,

dated February 7, 2019 is attached hereto as Exhibit 27 to this Declaration;

       30.     A true and correct copy of HRF_0000369715 is attached hereto as Exhibit 28 to

this Declaration;

       31.     A true and correct copy of AGSTAT-14611910 is attached hereto as Exhibit 29 to

this Declaration;

       32.     A true and correct copy of Rabo_0000052519 is attached hereto as Exhibit 30 to

this Declaration;

       33.     A true and correct copy of AGSTAT-14611887 is attached hereto as Exhibit 31 to

this Declaration;

       34.     A true and correct copy of AGSTAT-14611742 is attached hereto as Exhibit 32 to

this Declaration;

       35.     A true and correct copy of AGSTAT-14611697 is attached hereto as Exhibit 33 to

this Declaration;

       36.     A true and correct copy of AGSTAT-14604515 is attached hereto as Exhibit 34 to

this Declaration;

       37.     A true and correct copy of NCC0000000100 is attached hereto as Exhibit 35 to this

Declaration;

       38.     A true and correct copy of Rabo_0000053820 is attached hereto as Exhibit 36 to

this Declaration;



                                                4
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 5 of 14 PageID #:266679




       39.     A true and correct copy of Sanderson-0002630578 is attached hereto as Exhibit 37

to this Declaration;

       40.     A true and correct copy of Sanderson-0001223441 is attached hereto as Exhibit 38

to this Declaration;

       41.     A true and correct copy of PECO0000635521 is attached hereto as Exhibit 39 to

this Declaration;

       42.     A true and correct copy of PILGRIMS-0005684322 is attached hereto as Exhibit

40 to this Declaration;

       43.     A true and correct copy of TF-0003793669 is attached hereto as Exhibit 41 to this

Declaration;

       44.     A true and correct copy of TF-0003793670 is attached hereto as Exhibit 42 to this

Declaration;

       45.     A true and correct copy of AGSTAT-14604425 is attached hereto as Exhibit 43 to

this Declaration;

       46.     A true and correct copy of AMICK0000335812 is attached hereto as Exhibit 44 to

this Declaration;

       47.     A true and correct copy of Rabo_0000059197 is attached hereto as Exhibit 45 to

this Declaration;

       48.     A true and correct copy of AGSTAT-14612647 is attached hereto as Exhibit 46 to

this Declaration;

       49.     A true and correct copy of FIELDALE_0238023 is attached hereto as Exhibit 47 to

this Declaration;

       50.     A true and correct copy of PILGRIMS-0007236346 is attached hereto as Exhibit



                                               5
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 6 of 14 PageID #:266680




48 to this Declaration;

       51.     A true and correct copy of PILGRIMS-0007412281 is attached hereto as Exhibit

49 to this Declaration;

       52.     A true and correct copy of excerpts from the Deposition Transcript of Donald W.

Jackson, dated December 6, 2018 is attached hereto as Exhibit 50 to this Declaration;

       53.     A true and correct copy of AGSTAT-00384480 is attached hereto as Exhibit 51 to

this Declaration;

       54.     A true and correct copy of FIELDALE_0214218 is attached hereto as Exhibit 52 to

this Declaration;

       55.     A true and correct copy of AGSTAT-00203920 is attached hereto as Exhibit 53 to

this Declaration;

       56.     A true and correct copy of excerpts from the Deposition Transcript of Joel Loren

Williams, dated February 27, 2019 is attached hereto as Exhibit 54 to this Declaration;

       57.     A true and correct copy of KOCH_0002051097 is attached hereto as Exhibit 55 to

this Declaration;

       58.     A true and correct copy of PILGRIMS-0000038129 is attached hereto as Exhibit

56 to this Declaration;

       59.     A true and correct copy of TF-0002289686 is attached hereto as Exhibit 57 to this

Declaration;

       60.     A true and correct copy of PERDUE0000173408 is attached hereto as Exhibit 58

to this Declaration;

       61.     A true and correct copy of TF-0002292235 is attached hereto as Exhibit 59 to this

Declaration;



                                                6
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 7 of 14 PageID #:266681




       62.     A true and correct copy of TF-0002932960 is attached hereto as Exhibit 60 to this

Declaration;

       63.     A true and correct copy of USPoultry0000023246 is attached hereto as Exhibit 61

to this Declaration;

       64.     A true and correct copy of PECO0000173939 is attached hereto as Exhibit 62 to

this Declaration;

       65.     A true and correct copy of excerpts from the Deposition Transcript of Benny

Bishop, dated March 21, 2019 is attached hereto as Exhibit 63 to this Declaration;

       66.     A true and correct copy of PECO0000639506 is attached hereto as Exhibit 64 to

this Declaration;

       67.     A true and correct copy of excerpts from the Deposition Transcript of Robert

Costner, dated April 4, 2019 is attached hereto as Exhibit 65 to this Declaration;

       68.     A true and correct copy of TF-0002460013 is attached hereto as Exhibit 66 to this

Declaration;

       69.     A true and correct copy of TF-0002461114 is attached hereto as Exhibit 67 to this

Declaration;

       70.     A true and correct copy of PILGRIMS-0005902168 is attached hereto as Exhibit

68 to this Declaration;

       71.     A true and correct copy of MTA-PL0000021808 is attached hereto as Exhibit 69 to

this Declaration;

       72.     A true and correct copy of excerpts from the Deposition Transcript of David Pogge,

dated September 15, 2020 is attached hereto as Exhibit 70 to this Declaration;

       73.     A true and correct copy of KOCH_0001681461 is attached hereto as Exhibit 71 to



                                                 7
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 8 of 14 PageID #:266682




this Declaration;

       74.     A true and correct copy of PILGRIMS-0005739024 is attached hereto as Exhibit

72 to this Declaration;

       75.     A true and correct copy of KOCH_0001139276 is attached hereto as Exhibit 73 to

this Declaration;

       76.     A true and correct copy of excerpts from the Deposition Transcript of Gary

Murphy, dated April 9, 2019 is attached hereto as Exhibit 74 to this Declaration;

       77.     A true and correct copy of PECO0000127158 is attached hereto as Exhibit 75 to

this Declaration;

       78.     A true and correct copy of TF-0002832480 is attached hereto as Exhibit 76 to this

Declaration;

       79.     A true and correct copy of AGSTAT-14595068 is attached hereto as Exhibit 77 to

this Declaration;

       80.     A true and correct copy of KOCH_0001141445 is attached hereto as Exhibit 78 to

this Declaration;

       81.     A true and correct copy of TF-0003062507 is attached hereto as Exhibit 79 to this

Declaration;

       82.     A true and correct copy of TF-0007424939 is attached hereto as Exhibit 80 to this

Declaration;

       83.     A true and correct copy of CASEFOODS0000000286 is attached hereto as Exhibit

81 to this Declaration;

       84.     A true and correct copy of excerpts from the Deposition Transcript of Sue Trudell,

dated March 18, 2019 is attached hereto as Exhibit 82 to this Declaration;



                                                8
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 9 of 14 PageID #:266683




       85.     A true and correct copy of TRUDELL000306 is attached hereto as Exhibit 83 to

this Declaration;

       86.     A true and correct copy of Sanderson-0001498118 is attached hereto as Exhibit 84

to this Declaration;

       87.     A true and correct copy of Sanderson-0003396982 is attached hereto as Exhibit 85

to this Declaration;

       88.     A true and correct copy of KOCH_0001319002 is attached hereto as Exhibit 86 to

this Declaration;

       89.     A true and correct copy of FIELDALE_0185464 is attached hereto as Exhibit 87 to

this Declaration;

       90.     A true and correct copy of TF-0002653641 is attached hereto as Exhibit 88 to this

Declaration;

       91.     A true and correct copy of PILGRIMS-0002562835 is attached hereto as Exhibit

89 to this Declaration;

       92.     A true and correct copy of TF-0002845573 is attached hereto as Exhibit 90 to this

Declaration;

       93.     A true and correct copy of WF-0001277294 is attached hereto as Exhibit 91 to this

Declaration;

       94.     A true and correct copy of excerpts from the Deposition Transcript of Lampkin

Butts, dated May 2, 2019 is attached hereto as Exhibit 92 to this Declaration;

       95.     A true and correct copy of PILGRIMS-0005346894 is attached hereto as Exhibit

93 to this Declaration;

       96.     A true and correct copy of PILGRIMS-0003595559 is attached hereto as Exhibit



                                                9
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 10 of 14 PageID #:266684




 94 to this Declaration;

        97.     A true and correct copy of Sanderson-0002841322 is attached hereto as Exhibit 95

 to this Declaration;

        98.     A true and correct copy of SIMM0000249568 is attached hereto as Exhibit 96 to

 this Declaration;

        99.     A true and correct copy of TF-0002700437 is attached hereto as Exhibit 97 to this

 Declaration;

        100.    A true and correct copy of PILGRIMS-0002758557 is attached hereto as Exhibit

 98 to this Declaration;

        101.    A true and correct copy of Harim0000051097 is attached hereto as Exhibit 99 to

 this Declaration;

        102.    A true and correct copy of Harrison 00022003 is attached hereto as Exhibit 100 to

 this Declaration;

        103.    A true and correct copy of WF-0001011084 is attached hereto as Exhibit 101 to

 this Declaration;

        104.    A true and correct copy of excerpts from the Deposition Transcript of Elton

 Maddox, dated June 5, 2019 is attached hereto as Exhibit 102 to this Declaration;

        105.    A true and correct copy of WF-0001021027 is attached hereto as Exhibit 103 to

 this Declaration;

        106.    A true and correct copy of AGSTAT-09387979 is attached hereto as Exhibit 104 to

 this Declaration;

        107.    A true and correct copy of PILGRIMS-0005871416 is attached hereto as Exhibit

 105 to this Declaration;



                                                10
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 11 of 14 PageID #:266685




        108.    A true and correct copy of PILGRIMS-0005990854 is attached hereto as Exhibit

 106 to this Declaration;

        109.    A true and correct copy of PILGRIMS-0003675887 is attached hereto as Exhibit

 107 to this Declaration;

        110.    A true and correct copy of KOCH_0001123939 is attached hereto as Exhibit 108

 to this Declaration;

        111.    A true and correct copy of excerpts from the Deposition Transcript of Thomas D.

 Wilson, dated August 23, 2019 is attached hereto as Exhibit 109 to this Declaration;

        112.    A true and correct copy of TF-0007485166 is attached hereto as Exhibit 110 to this

 Declaration;

        113.    A true and correct copy of excerpts from the Deposition Transcript of Bruce Bontz,

 dated February 12, 2019 is attached hereto as Exhibit 111 to this Declaration;

        114.    A true and correct copy of excerpts from the Deposition Transcript of Lawrence

 Eugene Saywell, dated January 25, 2019 is attached hereto as Exhibit 112 to this Declaration;

        115.    A true and correct copy of excerpts from the Deposition Transcript of Aaron Leach,

 dated December 3, 2018 is attached hereto as Exhibit 113 to this Declaration;

        116.    A true and correct copy of WF-0001311295 is attached hereto as Exhibit 114 to

 this Declaration;

        117.    A true and correct copy of excerpts from the Deposition Transcript of Gary George,

 dated December 12, 2018 is attached hereto as Exhibit 115 to this Declaration;

        118.    A true and correct copy of excerpts from the Deposition Transcript of Jerry Peter

 Martin, dated May 7, 2019 is attached hereto as Exhibit 116 to this Declaration;

        119.    A true and correct copy of AMICK0000390141 is attached hereto as Exhibit 117



                                                11
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 12 of 14 PageID #:266686




 to this Declaration;

        120.    A true and correct copy of CASEFOODS0000037130 is attached hereto as Exhibit

 118 to this Declaration;

        121.    A true and correct copy of CASEFOODS0000083920 is attached hereto as Exhibit

 119 to this Declaration;

        122.    A true and correct copy of excerpts from the Deposition Transcript of Randy Pettus,

 dated November 7, 2018 is attached hereto as Exhibit 120 to this Declaration;

        123.    A true and correct copy of Sanderson-0000506200 is attached hereto as Exhibit 121

 to this Declaration;

        124.    A true and correct copy of excerpts from the Deposition Transcript of Joseph

 Grendys, dated December 11, 2018 is attached hereto as Exhibit 122 to this Declaration;

        125.    A true and correct copy of excerpts from the Deposition Transcript of Steve

 McLaurin, dated December 11, 2018 is attached hereto as Exhibit 123 to this Declaration;

        126.    A true and correct copy of excerpts from the Deposition Transcript of Sammy

 Franklin, dated November 1, 2018 is attached hereto as Exhibit 124 to this Declaration;

        127.    A true and correct copy of Harrison 00025507 is attached hereto as Exhibit 125 to

 this Declaration;

        128.    A true and correct copy of GDA0000000408 is attached hereto as Exhibit 126 to

 this Declaration;

        129.    A true and correct copy of GDA0000001529 is attached hereto as Exhibit 127 to

 this Declaration;

        130.    A true and correct copy of excerpts from the Deposition Transcript of Gus

 Arrendale, dated November 2, 2018 is attached hereto as Exhibit 128 to this Declaration;



                                                12
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 13 of 14 PageID #:266687




        131.    A true and correct copy of AGSTAT-00201423 is attached hereto as Exhibit 129 to

 this Declaration;

        132.    A true and correct copy of excerpts from the Deposition Transcript of Amanda J.

 Irwin, dated January 15, 2019 is attached hereto as Exhibit 130 to this Declaration;

        133.    A true and correct copy of excerpts from the Deposition Transcript of Terry

 Maness, dated February 28, 2019 is attached hereto as Exhibit 131 to this Declaration;

        134.    A true and correct copy of KOCH_0000270546 is attached hereto as Exhibit 132

 to this Declaration;

        135.    A true and correct copy of PILGRIMS-0007408570 is attached hereto as Exhibit

 133 to this Declaration;

        136.    A true and correct copy of Rabo_0000081422 is attached hereto as Exhibit 134 to

 this Declaration;

        137.    A true and correct copy of FIELDALE_1382353 is attached hereto as Exhibit 135

 to this Declaration;

        138.    A true and correct copy of PERDUE0001661907 is attached hereto as Exhibit 136

 to this Declaration;

        139.    A true and correct copy of WF-0000948695 is attached hereto as Exhibit 137 to

 this Declaration;

        140.    A true and correct copy of excerpts from the Deposition Transcript of Brandi Cato,

 dated February 19, 2019 is attached hereto as Exhibit 138 to this Declaration;

        141.    A true and correct copy of excerpts from the Deposition Transcript of Russell

 Fontenot, dated October 17, 2019 is attached hereto as Exhibit 139 to this Declaration;

        142.    A true and correct copy of excerpts from the Deposition Transcript of Stewart



                                                 13
Case: 1:16-cv-08637 Document #: 3968-6 Filed: 10/30/20 Page 14 of 14 PageID #:266688




 Stevens, dated August 15, 2019 is attached hereto as Exhibit 140 to this Declaration;

        143.    A true and correct copy of excerpts from the Deposition Transcript of Mickey

 Lohmier, dated February 27, 2020 is attached hereto as Exhibit 141 to this Declaration;

        144.    A true and correct copy of excerpts from the Deposition Transcript of William Hart

 Wyatt, dated February 18, 2020 is attached hereto as Exhibit 142 to this Declaration;

        145.    A true and correct copy of excerpts from the Deposition Transcript of David Allen,

 dated September 25, 2019 is attached hereto as Exhibit 143 to this Declaration;

        146.    A true and correct copy of excerpts from the Deposition Transcript of Neal F.

 Yoder, dated August 22, 2020 is attached hereto as Exhibit 144 to this Declaration;

        147.    A true and correct copy of excerpts from the Deposition Transcript of Todd Wilson,

 dated October 10, 2018 is attached hereto as Exhibit 145 to this Declaration;

        148.    A true and correct copy of KF_0400601 is attached hereto as Exhibit 146 to this

 Declaration;

        149.    A true and correct copy of TF-0007877156 is attached hereto as Exhibit 147 to this

 Declaration.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on October 30, 2020 in Burlingame, California.



                                              /s/ Adam J. Zapala
                                              ADAM J. ZAPALA




                                                14
